Case: 3:20-cv-00224-NBB-RP Doc #: 68-22 Filed: 02/02/21 1 of 1 PagelD #: 1437

Lisa Carwyle

 

 

er nhsiimame saa a a cmmess Senne
From: Lisa Carwyle
Sent: Monday, July 27, 2020 10:38 AM
To: ‘projection,night@gmail.com’
Subject: FW: permit denial
Attachments: 8 8 2020 projection night permit denial.pdf

Mr. Rash -

In response to your question on Friday, the Courthouse grounds, including the statue area, are closed for any gathering
after dark, regardless of permit requirements. So you would not be allowed to be on the grounds from thirty minutes
prior to dusk to sunrise, Thanks.

Lisa Carwyle

County Administrator

oe | 300 Nerth Lamwe Biv. * Oxford, MS 38635
. & 462.295.2713
Kpelle Cay |

fi 2-2-3102
wisstiet red lanside Stafayttecomscom
i wi dafapetienacont

Fram: Lisa Carwyle

Sent: Thursday, July 23, 2020 9:13 AM

To: 'projection.night@gmail.com' <projection.night@gmail.com>
Ce: Joey East <jeast@iafayettesheriff.net>

Subject: permit denia!

Good morning Mr. Rash,

Plaase see the attached permit. I’ve denied the permit due to a change In the County’s permit policy. No permits will be
issued after dusk, due to security issues. Thanks.

am 7
fs Lisa Carwyle
F a County Administrator
‘ € : 100 North Lamar Blvd. + Oxford, MS 38633
one 2 662.296.2717

fr 662-244-5402
Hei He Cou ianeyteiilafayettecoms.com

MISTISSEPPI
www Lifyetlen.com

Lafayette County DOCO00038
1

 
